FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 For the month of July 2012 (No. 3) TOWER SEMICONDUCTOR LTD. (Translation of registrant's name into English) P.O. Box 619, Migdal Haemek, Israel 23105 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x The Registrant announces that a quorum was not present at its Special General Meeting of Shareholders. Therefore the Meeting shall stand adjourned for one week, and shall convene on August 2, 2012 at 09:00 a.m. (Israel time) at the Registrant’s offices in Migdal Haemek, Israel. If a quorum is not present at the adjourned date of the Meeting within half an hour of the time scheduled for the commencement thereof, the persons present (personally or by proxy) shall constitute a quorum. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TOWER SEMICONDUCTOR LTD. Date: July 26, 2012 By: /s/ Nati Somekh Name:Nati Somekh Title:Corporate Secretary
